Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on ***05/19/2021 has been entered into this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (2009/0002678 A1).

Regarding claim 1, Tanaka discloses Laser radar apparatus for three-dimensional detection of objects (figs. 1-36B) anticipates a laser-based measurement device, comprising: 
a motor (50) comprising a hollow shaft cylindrical shaft (342); 
a laser transmitter (10) disposed in the hollow shaft cylindrical shaft (342); and 
an optical device (i.e. deflection member 41, 343 and 341; mirrors) disposed at the motor (50)[par. 0065], 
wherein the motor (50) is configured to drive the optical device device (i.e. deflection member 41, 343 and 341; mirrors)  to rotate, and 
wherein the optical device (i.e. deflection member 41, 343 and 341; mirrors)  is configured to guide a laser beam (i.e. L1, L1’) transmitted by the laser transmitter out of the hollow shaft cylindrical shaft (342)[pars. 0102-110] and to guide the laser beam (i.e. L2, L2’) reflected by an external environment is reflected light L2 from an object into the hollow shaft cylindrical shaft (342)[pars. 0056, 0119-120].
For the purposes of clarity, hollow is defined as having a hole or empty space inside or is having a space inside or being shaped like a bowl.

As to claims 2-16, Tanaka also discloses laser-based measurement device structure (figs. 1-36B) that is implementing limitations such as, wherein the optical device (i.e. deflection member 41, 343 and 341; mirrors)  comprises at least one of a reflective device configured to reflect the laser beam or a refractive device configured to refract the laser beam [pars. 0104, 0107 and 0109](claim 2);  wherein the motor ((50) [pars. 0165 and 0172] (claim 3); wherein the optical device (i.e. deflection member 41, 343 and 341; mirrors)  is disposed in the hollow shaft or outside of the hollow shaft  as can be seen in (figs. 5-6)(claim 4); further comprising a laser receiver ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (i.e. deflection member 41, 343 and 341; mirrors)/ (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)) at least partially disposed in the hollow shaft and configured to receive the laser beam guided by the optical device into the hollow shaft (claim 5); further comprising: a converging lens a collecting lens 62 disposed in the hollow shaft cylindrical shaft (342)[pars. 0119-120], the converging lens collecting lens 62  configured to focus the laser beam guided by the optical device into the hollow shaft onto the laser receiver [pars. 0067, 0071](claim 6); implicitly further comprising: a mounting member disposed in the hollow shaft cylindrical shaft (342), the mounting member comprising a first surface and a second surface, wherein the laser transmitter (10) is disposed on the first surface and the laser receiver is disposed on the second surface [pars. 0059](claim 7);(second deflection member 341) a light transmission plate 5 made of glass equivalent to/function as a combiner lens disposed between the optical device and the laser transmitter, the combiner lens being configured to pass the laser beam transmitted by the laser transmitter to the optical device, and to reflect the laser beam guided by the optical device into the hollow shaft to the laser receiver (claim 8);
wherein the optical device (i.e. deflection member 41, 343 and 341; mirrors)  is a first optical device, the laser-based measurement device further comprises a ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (deflection member 343 and 341; mirrors)/ (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)) (claim 9); further comprising: an actuator 310 is a driving device, wherein the optical device (i.e. deflection member 41, 343 and 341; mirrors) is disposed at the motor, and wherein the driving device is configured to drive the optical device to vibrate (claim 10); intended use wherein the motor is configured to drive the optical device to rotate around a first axis, the driving device is configured to drive the optical device to rotate around a second axis back and forth, to cause the optical device to vibrate [pars. 0106, 0117-118 and 0126] (claim 11); further comprising: a laser receiver ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (deflection member 343 and 341; mirrors)/ (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)) configured to receive the laser beam guided by the optical device into the hollow shaft, the laser receiver disposed on the first axis (claim 12); and further comprising:  actuator 310 equivalent to a driving device [pars. 0106] comprising a first magnetic member and a second magnetic member, the first magnetic member connected with the [par. 0106](claim 13);  wherein the first magnetic member comprises a permanent magnet, and the second magnetic member comprises an electromagnet (claim 14); further anticipates comprising: an angle detection device an angular sensor 52 disposed above the optical device along a rotation axis of the optical device, the angle detection device configured to detect a vibration angle of the optical device [pars 0065-66] (claim 15); and further comprising: an angle detection device an angular sensor 52 comprising an image acquisition device configured to acquire an image of the optical device and determine a vibration angle of the optical device based on the image (claim 16).





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2009/0002678 A1). 

,  laser diode 10 may be mounted in a displacement apparatus (such as the displacement mechanism 33 and the actuator 36, shown in FIG. 2) which is able to displace the laser diode at multiple degrees of freedom, in which the mounting plane is subjected to bidirectional rotation [par. 0086], a motor (50), a lens 62/60 disposed in the hollow shaft cylindrical shaft (342), the lens configured to focus the laser beam guided by the optical device into the hollow shaft cylindrical shaft (342) onto the laser receiver, and ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (deflection member 343 and 341; mirrors)/ (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)), rotation angle sensor 52 [pars. 0117 and 0143] and angle detecting means, such as a rotary encoder [par. 0066].
Tanaka fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 6-18, such as, a converging lens disposed in the hollow shaft, the converging lens configured to focus the laser beam guided by the optical device into the hollow shaft onto the laser receiver (claim 6); a mounting member disposed in the hollow shaft, the mounting member comprising a first surface and a second surface, wherein the laser transmitter is disposed on the first surface and the laser receiver is disposed on the second surface (claim 7); a combiner lens disposed between the optical device and the laser transmitter, the combiner lens being configured to pass the laser beam transmitted by the laser transmitter to the optical device, and to reflect the laser beam guided by the optical device into the hollow shaft to the laser and a housing configured to receive the motor, the housing comprising an opening configured to allow the laser beam transmitted by the laser transmitter and the laser beam reflected by the external environment to pass through (claim 18).
However, even though, Tanaka fail to teach the slight constructional changes in the device of claim 1, as that claimed by Applicants claims 6-18, the constructional changes differences are considered obvious configurational modification, in view of Tanaka teachings that it is to be understood that many changes and modifications may be made thereunto without departing from the spirit and scope of the invention [pars. 0309-0310] in order to enhance detection of whole surrounding of the apparatus by scanning the whole angular detection range (scanning range on the laser beam), as per teachings of Tanaka [pars. 0006-7].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka as desired appropriate such as in the manner set forth in applicant's claims 6-18, in view of Tanaka teaches that it is to be understood that many changes and modifications may be made thereunto without departing from the spirit and scope of the invention in order to enhance detection of whole surrounding of the apparatus by scanning the whole 

As to claims 19 and 20, Tanaka discloses Laser radar apparatus for three-dimensional detection of objects (figs. 1-36B) anticipates a laser-based measurement device, comprising: a laser transmitter (10)  configured to emit a laser beam; a laser receiver ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (i.e. deflection member 41, 343 and 341; mirrors) / (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)) configured to receive the laser beam; an optical device (i.e. deflection member 41, 343 and 341; mirrors)  configured to guide the laser beam transmitted by the laser transmitter out of the laser-based measurement device and to guide the laser beam reflected by an external environment is the reflected light L2 from an object into the laser receiver; a motor ((50) configured to drive the optical device to rotate; and an actuator 310 [par. 0106] actuator 36 includes a first actuator and a second actuator [par. 0062] is functionally equivalent to a driving device.
Tanaka fail to teach the constructional changes in the device of claims 1, as that claimed by Applicants claims 19-20, such as, a driving device comprising a first magnetic member and a second magnetic member, the first magnetic member connected with the optical device, the driving device configured to cause the first magnetic member and the second magnetic member to interact with one another to 
However, even though, Tanaka fail to teach the constructional changes in the device of claims 19 and 20, the constructional changes differences are considered obvious design variation of the actuator design, since such modification would have involved a mere change in actuator design material and since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka as desired appropriate such as in the manner set forth in applicant's claims 19-20, in view of Tanaka teaches that it is to be understood that many changes and modifications may be made thereunto without departing from the spirit and scope of the invention in order to enhance detection of whole surrounding of the apparatus by scanning the whole angular detection range (scanning range on the laser beam), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Response to Arguments


Applicant’s arguments: 

a) Applicant argues that Independent claim 1, as amended, recites a laser-based measurement device including, for example, “a motor comprising a hollow shaft” and “an optical device . . . configured to guide a laser beam transmitted by [a] laser transmitter out of the hollow shaft. . . and to guide the laser beam reflected by an external environment into the hollow shaft” (emphases added). Tanaka fails to disclose at least these elements.

Examiner's response:

With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive as Tanaka clearly discloses in (i.e. [pars. 0056]) optical device (i.e. deflection member 41, 343 and 341; mirrors) function to deflect laser beam L1 to the air/object outside shape like bowl, and also reflected light L2 toward inside shape bowl (cylindrical shaft) from the air/object outside shape like bowl anticipates, an optical device . . . configured to guide a laser beam transmitted by [a] laser transmitter out of the hollow shaft. . . and to guide the laser beam reflected by an external environment into the hollow shaft”, and thus meet the limitation.

In addition, it is respectfully pointed out to applicant that the argument, argument (a) is not persuasive because during examination, claim terms are given their broadest reasonable construction consistent with the Specification. In re ICON Health & Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007). In this case, the term “guide” implied a structure, which direct(s) or have an influence on the course of action of beam(s).
 

b) Applicant argues that ……. Paragraphs [0119] and [0120] of Tanaka concern a different embodiment (fifth embodiment) that does not have a cylindrical shaft 342, and hence cannot provide any support to the Office’s assertion that Tanaka discloses “guid[ing] the laser beam reflected by an external environment into the hollow shaft” as recited in claim 1, (emphasis added).

Examiner's response:

With respect to argument (b), it is respectfully pointed out to applicant that this argument is not persuasive because it is well settle that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated 
In view of this, then contrary to Applicant’s arguments to the contrary the Examiner’s need not necessarily point to specific sections of the prior art when supporting a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103.  
In addition, it is respectfully pointed out to applicant that this argument is not persuasive because it has be held that during examination See In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); and further,  Applicant is reminded that, during examination proceedings, claims are given their broadest reasonable interpretation and a claim must be read in accordance with the percepts of English grammar and words should be given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983).  


c) Applicant argues that In fact, in the fourth embodiment, Tanaka discloses that “second deflection member 341 is configured ... to deflect... the reflected light L2 from an object” (Tanaka, ^[[0104]), and “realizes the function of deflecting the reflected light L2 toward the photodiode 20” (id., T|[0107]). As shown in FIG. 5 of Tanaka, the photodiode 20 is arranged outside the cylindrical shaft 342, and the reflected light L2 is 
For at least the reasons discussed above, in contrast to the Office’s assertion, Tanaka does not disclose that “the optical device is configured ... to guide the laser beam reflected by an external environment into the hollow shaft.” as recited in claim 1, (emphasis added).
In view of the above, Tanaka fails to disclose each and every element of amended claim 1, and cannot anticipate claim 1. Claim 1 is thus allowable. Dependent claims 2-16 are also allowable at least by virtue of their dependence from independent claim 1.

Examiner's response:

With respect to argument (c), it is respectfully pointed out to applicant that for the same reasons as discussed above in relation to arguments (a)-(b), applicant arguments regarding argument (c) is/are not persuasive.
Therefore, in view of examiner's response to applicant's arguments (a-b) above, it is respectfully pointed out to applicant that applicant argument (c) is/are not persuasive because one of ordinary skill in the art before the effective filing date of the claimed invention was made would have fairly and reasonably recognized that the prior 
Finally, Applicant has argued the patentability of dependent claims 2-16, based solely upon the patentability of independent claim(s) 1, and has presented no additional arguments exclusively pertaining to the dependent claims, since the applicant has not argued the examiner’s position about the rejection(s) regarding the dependent claims, in the previous Official action. The applicant has acquiesced.

d) Applicant argues that Amended claim 5 recites, inter alia, “a laser receiver at least partially disposed in the hollow shaft and configured to receive the laser beam guided by the optical device into the hollow shaft.” Tanaka also fails to disclose these elements.
Applicant argues that ………. the reflected light L2 of Tanaka is not guided into the cylindrical shaft 342, and hence the photodiode 20 of Tanaka is not “configured to receive the laser beam guided . . . into the hollow shaft” as recited in claim 5, (emphasis added).
Further, as recited in amended claim 5, the laser receiver is “at least partially disposed in the hollow shaft.” In contrast, in Tanaka, the photodiode 20 is completely outside the cylindrical shaft 342.
In view of the above, Tanaka also fails to disclose the above-quoted elements of amended claim 5, and hence claim 5 is allowable also for this additional reason.
Therefore, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection under 35 U.S.C. § 102.

Examiner's response:

With respect to argument (d), it is respectfully pointed out to applicant that this argument is not persuasive because the feature "a laser receiver at least partially disposed in the hollow shaft and configured to receive the laser beam guided by the optical device into the hollow shaft.” as recited in independent claim 5 only required that there is at least partially disposed in the hollow shaft, and since Tanaka clearly discloses a receiver (i.e. (20)/photodiode) is within and/or located inside the shape like bowl and/or (cylindrical shaft) and is configured to receive the reflected light L2 reflected toward inside shape bowl (cylindrical shaft) from the air/object/environment outside shape like bowl, then Tanaka anticipates, the claim limitation(s) considering the system as a single unit, the single system/unit inherently includes housing, designed to contain, or support a component(s) within it.
For the purposes of clarity, Applicant is reminded a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." M.P.E.P. §2131 citing Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).

e)  Applicant argues that Rejection of Claims under 35 U.S.C. § 103
Applicant argues that…. Tanaka. A prima facie case of obviousness has not been established.
Applicant argues that… Applicant notes that, …, Tanaka fails to disclose “a motor comprising a hollow shaft” and “an optical device . . . configured to guide a laser beam transmitted by [a] laser transmitter out of the hollow shaft. . . and to guide the laser beam reflected by an external environment into the hollow shaft” as recited in amended claim 1 (emphases added) and included in claims 6-18, and these elements are not obvious over Tanaka.
Thus, Tanaka also fails to render claim 1 obvious and hence claim 1 is allowable. Dependent claims 6-18 are allowable at least by virtue of their dependence from allowable independent claim 1.
Independent claims 19 and 20, although different in scope from independent claim 1, recite elements similar to those of amended claim 1 discussed above. Therefore, for reasons similar to those discussed above, claims 19 and 20 are also allowable.
Therefore, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection under 35 U.S.C. § 103.

Examiner's response:

With respect to argument (e), it is respectfully pointed out to applicant that for the same reasons as discussed above in relation to arguments (a)-(d), applicant arguments regarding argument (c) is/are not persuasive.
In addition, it is respectfully pointed out to applicant that this argument is not persuasive because it is well settled that where the claimed and prior art products are 
In conclusion, one of ordinary skill before the effective filing date of the claimed invention and/or at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 102 or 35 U.S.C. 103. As such, the rejections are proper, and the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886